UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-K S ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-32950 SECURITY CAPITAL ASSURANCE LTD (Exact name of registrant as specified in its charter) BERMUDA (State or other jurisdiction ofincorporation or organization) NOT APPLICABLE (I.R.S. Employer Identification No.) A.S. Cooper Building, 26 Reid Street, 4th Floor, Hamilton, Bermuda HM 11 (Address of principal executive offices and zip code) (441) 295-7135 (Registrants telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchangeon which registered Common Shares, Par Value $.01 per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes £ No S Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes £ No S Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes S No £ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one):Large accelerated filer S Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No S As of February 29, 2008, there were 65,285,753 outstanding common shares, $0.01 par value per share, of the registrant. The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant as of the last business day of the registrants most recently completed second quarter based on the closing price of the stock on the New York Stock Exchange was $1,051,658,014. Documents Incorporated by reference: Portions of the registrants proxy statement for its annual meeting of shareholders are incorporated by reference into Part III. SECURITY CAPITAL ASSURANCE LTD TABLE OF CONTENTS PageNo PART I Item 1. Business 3 Item 1A. Risk Factors 40 Item 1B. Unresolved Staff Comments 65 Item 2. Properties 65 Item 3. Legal Proceedings 65 Item 4. Submission of Matters to a Vote of Security Holders 67 Executive Officers of the Company 67 PART II Item 5. Market for Registrants Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 69 Item 6. Selected Financial Information 71 Item 7. Managements Discussion and Analysis of Financial Condition and Results of Operations 73 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 133 Item 8. Financial Statements 137 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 201 Item 9A. Controls and Procedures 201 Item 9B. Other Information 202 PART III Item 10. Directors, Executive Officers and Corporate Governance 203 Item 11. Executive Compensation 203 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 203 Item 13. Certain Relationships and Related Transactions, and Director Independence 203 Item 14. Principal Accounting Fees and Services 203 PART IV Item 15. Exhibits and Financial Statement Schedules 204 References to the Company, SCA, we, us and our mean Security Capital Assurance Ltd and, unless otherwise indicated, its subsidiaries. This Annual Report on Form 10-K contains Forward-Looking Statements as defined in the Private Securities Litigation Reform Act of 1995. A non-exclusive list of the important factors that could cause actual results to differ materially from those in such Forward-Looking Statements is set forth herein under the caption Managements Discussion and Analysis of Financial Condition and Results of OperationsCautionary Note Regarding Forward-Looking Statements. 2 PART I All amounts presented in this part are in U.S. dollars except as otherwise noted. ITEM 1. BUSINESS Overview We are a Bermuda-domiciled holding company whose operating subsidiaries provide financial guarantee insurance, reinsurance, and other credit enhancement products to the public finance and structured finance markets throughout the United States and internationally. We were formed on March 17, 2006 by XL Capital Ltd (XL Capital) in anticipation of contributing its ownership interests in its financial guarantee insurance and financial guarantee reinsurance operating businesses to us and selling an interest in us to the public through an initial public offering of our common shares (the IPO). The contribution of the businesses from XL Capital to us occurred on July 1, 2006 and the IPO was consummated on August 4, 2006. In June 2007, XL Capital sold an additional 10,627,422 common shares of SCA. We did not receive any of the proceeds from this sale. Immediately after such sale, XL Capital owned 30,069,049 common shares of SCA, which represented approximately a 46% voting and economic interest, adjusted for restricted share awards to employees and management outstanding as of such date. Our shares are listed on the New York Stock Exchange (NYSE) under the symbol SCA. The operating businesses of the Company consist of: (i) XL Capital Assurance Inc. (XLCA) and its wholly-owned subsidiary, XL Capital Assurance (U.K.) Limited (XLCA-UK) and (ii) XL Financial Assurance Ltd. (XLFA). Prior to the IPO, XLCA and XLFA were indirectly owned subsidiaries of XL Capital. XL Capital, through its operating subsidiaries, is a provider of insurance and reinsurance coverages to industrial, commercial and professional service firms, insurance companies and other enterprises on a worldwide basis. XL Capitals shares are listed on the NYSE. XLCA is an insurance company domiciled in the State of New York and is licensed to conduct financial guarantee insurance business throughout all 50 states of the United States, as well as in the Commonwealth of Puerto Rico, the District of Columbia and the U.S. Virgin Islands. In addition, XLCA through its wholly-owned subsidiary, XLCA-UK, which is an insurance company organized under the laws of England, is permitted to conduct business in England, Ireland, Spain, France, Portugal, Italy, The Netherlands, Greece, Norway, and Germany. To facilitate distribution of their products, XLCA maintains a branch office abroad in Singapore and XLCA-UK maintains a branch office in Madrid. In addition, XLCA has an office in California. XLCA and XLCA-UK are primarily engaged in providing credit protection through the issuance of financial guarantee insurance policies and insurance for derivatives in the form of credit default swap (CDS) contracts. XLCA began writing direct financial guarantee insurance in 2000. XLFA is incorporated in Bermuda and is registered as a Class 3 insurer under The Insurance Act of 1978. XLFA is primarily engaged in the business of providing reinsurance of financial guarantee insurance policies issued and CDS contracts insured by XLCA and, on a limited basis, Financial Security Assurance Inc. (FSA), an affiliate of Financial Security Assurance Holdings Ltd. (FSAH), and certain other non-affiliated financial guarantee primary insurance companies. XLFA began providing financial guarantee reinsurance in 1999. Recent Developments Market Conditions Adverse developments in the credit markets generally and the mortgage market in particular in the second half of 2007 that accelerated in the fourth quarter have had, and continue to have, a material adverse impact on our insured portfolio and our business, results of operations and financial condition. These adverse developments have resulted from many factors, including a broad deterioration in the quality of credit, increasing credit spreads across most bond sectors and significantly higher rates of delinquency, foreclosure and loss in residential mortgage loans. We are materially impacted by these adverse developments and, partially as a result of these developments, have experienced higher than expected losses and case basis reserves resulting from our exposure to 3 the residential mortgage-backed security (RMBS) market and collateralized debt obligations (CDOs), as residential mortgage loans originated in periods subsequent to the second half of 2005 are performing significantly worse than similar loans made prior to mid-2005. Until recently, we had maintained triple-A ratings from Moodys Investors Service, Inc. (Moodys), Fitch Ratings (Fitch) and Standard & Poors Ratings Services (S&P) and these ratings have been fundamental to our historical business plan and business activities. In response to the deteriorating market conditions, the rating agencies have updated their analyses and evaluations of the financial guarantee insurance industry including SCA and its operating subsidiaries, XLCA, XLCA-UK and XLFA. As a result, our insurance financial strength (IFS) ratings have been downgraded by the rating agencies and the rating agencies have placed our IFS ratings on creditwatch/ratings watch negative or on review for further downgrade. Consequently, we have suspended writing substantially all new business. For additional information on our strategic plan, see Review of Strategic Options below. Ratings Downgrades and Other Action Each of Moodys, Fitch and S&P has reassessed our historical triple-A ratings in light of recent market conditions resulting in downgrades and continued monitoring. On January 23, 2008, Fitch downgraded the IFS ratings of XLCA, XLCA-UK and XLFA to A (Rating Watch Negative) from AAA. Fitch has announced that, based on its model, SCA has a capital shortfall of more than $2 billion at the AAA rating threshold. On February 25, 2008, S&P downgraded the IFS, financial enhancement and issuer credit ratings of XLCA, XLCA-UK and XLFA to A from AAA and each remains on CreditWatch with negative implications. S&P stated that under its capital adequacy model, XLCAs, XLCA-UKs and XLFAs margin of safety falls in the A category and the CreditWatch Negative designation reflects the potential that our strategic plan may not be successful. S&P also announced that under its updated theoretic bond insurance stress case scenario, XLCAs and XLFAs total after-tax net loss for RMBS and CDOs are estimated by it to be approximately $2.8 billion, which, we believe, would result in a capital shortfall of approximately $1.8 billion at S&Ps AAA ratings level. On March 4, 2008, Moodys placed the A3 IFS ratings of XLCA, XLCA-UK and XLFA on review for possible downgrade. Previously, on February 7, 2008, Moodys had downgraded the IFS ratings of XLCA, XLCA-UK and XLFA to A3 (Negative Outlook) from Aaa, at which time Moodys noted that, under its analysis, the capitalization required to cover losses at the Aaa target level would exceed $6 billion compared to Moodys estimate of SCAs current claims paying resources of $3.6 billion. In addition to these downgrades of our IFS ratings, S&P, Moodys and Fitch have recently downgraded our debt and other ratings. An IFS rating is an opinion regarding the financial security characteristics of an insurance or reinsurance organization with respect to its ability to pay under its insurance and reinsurance policies and contracts in accordance with their terms. The opinion is not specific to any particular policy or contract. IFS ratings do not refer to the ability of an insurer or reinsurer to meet non-insurance or non-reinsurance obligations and are not a recommendation to purchase or discontinue any policy or contract issued by an insurer or reinsurer or to buy, hold or sell any security issued by an insurer or reinsurer or any parent company of any insurer or reinsurer. IFS ratings provide investors with a specific opinion regarding the ability of an insurance or reinsurance company to pay financial guarantee claims on a timely basis. These rating agency actions reflect Moodys, S&Ps and Fitchs current assessment of our creditworthiness, business franchise and claims-paying ability. This assessment reflects our exposures to the U.S. residential mortgage market, which has precipitated our weakened capitalization and business profile based on increased reserves for losses and loss adjustment expenses, realized and unrealized losses on credit derivatives and modeled capital shortfalls. The ratings downgrades also reflect the rating agencies views of our franchise, business model and strategic direction, uncertain capital markets and the impact of our business decisions on future financial flexibility, our future capital strategy and ability to raise additional capital, ultimate loss levels in our insured portfolio, and the recent challenges in the financial guarantee market overall. Under the various rating agency models, there are significant shortfalls in our capital position for a triple-A rating. The ratings agencies have announced that in order to regain our triple-A 4 ratings, we would need to address this capital shortfall. This may include raising significant new capital or generating rating agency capital and additional claims-paying resources through the run-off of existing business and generation of future earnings therefrom. It is uncertain whether addressing the capital shortfalls identified by the rating agencies will result on its own in a restoration of our triple-A ratings. Review of Strategic Options As a result of the recent developments discussed above, our Board of Directors retained Goldman Sachs & Co. as financial advisors to assist us in evaluating strategic alternatives, including raising new capital, structuring reinsurance solutions and negotiating the commutation or restructuring of certain of our financial guarantee obligations. We have also engaged Rothschild, Inc. to assist us with a comprehensive review of all strategic and reorganization options. We have been exploring various strategic options with our advisors, potential investors and counterparties and in consultation with our regulators to preserve and potentially enhance our capital resources, address the rating agencies requirements, and eventually restore our ratings to a level sufficient to permit us to recommence writing new business. As a result of this review, we have developed a strategic plan focused on: (i) mitigating the risk of non-compliance with regulatory solvency requirements and risk limits, (ii) maintaining or enhancing our liquidity, (iii) increasing the amount of capital available to support our ratings and (iv) mitigating uncertainty in regard to adverse loss reserve development. The primary elements of our strategic plan include:  suspending the writing of substantially all new business; as our in-force business runs-off or matures, capital that currently supports such business and, accordingly, is not otherwise currently available to be used by us, will become available and enhance our ability to comply with regulatory risk limits and rating agency capital requirements;  pursuing commutation, restructuring or settlement of guarantees insured or reinsured by us, particularly with our CDO counterparties, in order to mitigate uncertainty in regard to adverse reserve development and generate available capital;  exploring the commutation of assumed reinsurance agreements or entering into new ceded reinsurance agreements to reduce the capital that we are required to maintain in support of our ratings by rating agencies;  realigning our cost structure to reflect current business conditions, including staff reductions;  seeking to raise new capital from third parties under more favorable market conditions than exist at the present time; and  continuing to investigate longer term strategic alternatives, including the restructuring of our business to facilitate the creation or raising of new capital. There can be no assurance that our strategic plan will not evolve or change over time, will be successfully implemented or when and if it will address the requirements of the rating agencies. In addition, there can be no assurance that we will be able to recommence writing new business in the near term or at all. If we are unable to successfully execute our strategic plan, it will have a material adverse effect on our financial condition and results of operations. See Risk FactorsRisks Related to Our CompanyOur capital position has been determined by the rating agencies to be insufficient to maintain our historic triple-A ratings. We require additional capital, which may not be available or may be available only on unfavorable terms. If we are unable to obtain such capital and regain our historic ratings we will not be able to operate our business in its historic form. Description of Financial Guarantee Insurance and Credit Default Swaps Financial guarantee insurance provides an unconditional and irrevocable guarantee to the holder of a financial obligation of full and timely payment of the guaranteed principal and interest thereon when due. Financial guarantee insurance enhances the credit quality of a financial obligation by adding another potential source of repayment of principal and interest for an investor, namely the credit quality of the financial guarantor. In addition to enhancing the credit quality of a financial 5 obligation, financial guarantee insurance may also enhance the liquidity of the financial obligation and may reduce the price volatility of such a financial obligation for those investors that mark their portfolio to market. From an issuers perspective, all of these benefits can reduce the cost of debt issuance, as the interest rate on debt in the capital markets, all else being equal, is generally lower for debt of higher credit quality, which is generally more liquid and typically trades with less price volatility. Generally, in the event of any default on an insured financial guarantee obligation, payments made pursuant to the applicable insurance policy may not be accelerated by the holder of the insured obligation without the approval of the insurer. While the holder of such an insured obligation continues to receive guaranteed payments of principal and interest on schedule, as if no default had occurred, and each subsequent purchaser of the obligation generally receives the benefit of such guarantee, the insurer normally retains the option to pay the obligation in full at any time. Also, the insurer generally has recourse against the issuer of the defaulted obligation and/or any related collateral for amounts paid under the terms of the insurance policy as well as pursuant to general rights of subrogation. The issuer of an insured obligation generally pays the premium for financial guarantee insurance, either in full at the inception of the policy, as is the case in most public finance transactions, or in periodic installments funded by the cash flow generated by related pledged collateral, as is the case in most structured finance and international transactions. Typically, premium rates paid by an issuer are stated as a percentage of the total principal (in the case of structured finance and international transactions) or principal and interest (in the case of public finance transactions) of the insured obligation. The establishment of a premium rate for a financial guarantee insurance policy for a transaction is determined by some or all of the following factors:  issuer-related factors, such as the credit strength of the issuer and its sources of income;  obligation-related factors, such as the type of an issue, the type and amount of collateral pledged, applicable revenue sources and amounts therefrom, governing restrictive covenants, rating agency capital charges and maturity; and  insurer and market-related factors, such as competition, if any, from other credit enhancement providers, investor demand for a certain bond insurers guarantee, investor demand for bond insurance and the credit spreads in the market available to pay premiums. Premiums are almost always non-refundable and are invested upon receipt. In addition to financial guarantee insurance products described above, we have also provided customers credit enhancement products in the form of insurance for CDS contracts. CDS contracts provide credit protection relating to a particular security or pools of specified securities. Under the terms of a CDS contract, the seller of credit protection makes a specified payment to the buyer of credit protection upon the occurrence of one or more specified credit events with respect to a referenced security. CDS contracts typically provide protection to one beneficiary rather than a class of investors. The Company provided its protection to CDS contracts through the establishment of common law trusts. For each transaction, the Company issued a financial guarantee policy guaranteeing the obligations of a particular common law trust formed by us, which in turn entered into a CDS contract with the beneficiary with respect to a specified reference obligation, typically a pooled debt obligation, or CDO, a security backed by consumer assets such as mortgages, credit cards or student loans, a utility or municipal obligation or a security which has already been enhanced with a financial guarantee from another monoline bond insurance company. Under generally accepted accounting principles, the Company is required to reflect in its results of operations gains or losses resulting from changes in the fair value of CDS contracts insured by XLCA. For further description of the mark-to-market process and risks resulting from providing insurance for CDS contracts as compared to traditional financial guarantee insurance, see Managements Discussion and Analysis of Financial Condition and Results of OperationsCritical Accounting Policies and EstimatesValuation of Credit Default Swaps. 6 Description of Financial Guarantee Reinsurance Financial guarantee reinsurance indemnifies a primary insurance company against part or all of the loss that it may sustain under a policy that it has issued. A financial guarantee reinsurer may itself purchase reinsurance, referred to as retrocessions, from other reinsurers, thereby ceding a portion of its exposure to risks that have been ceded to it. Reinsurance provides an important benefit to ceding companies by, among other benefits, allowing such companies to write greater single risks and greater aggregate risks than would otherwise be permitted under the risk limits and capital requirements applicable to the ceding company, including state insurance laws and rating agency guidelines. U.S. state insurance regulators generally allow ceding companies to record a credit for reinsurance as an asset or as a reduction from liabilities to the extent that they obtain such reinsurance from licensed reinsurers or, subject to certain requirements (including the provision of letters of credit or other security) from unlicensed, typically offshore reinsurers. Similarly, rating agencies generally take into account liability ceded under reinsurance agreements when calculating an insurers exposure, with the amount of credit accorded to such reinsurance based on the financial strength rating and, in the case of one rating agency, the financial enhancement rating, of the relevant reinsurer. Financial Guarantee Insurance Markets Financial guarantee insurance products are sold in three principal markets: the U.S. public finance market, the U.S. structured finance market and the international finance market. The percentage of insured bonds as a percentage of the total volume of bonds issued dropped significantly in the fourth quarter of 2007 as a result of rapid adverse developments in credit markets and a number of financial guarantee insurance companies, including us, having their ratings downgraded or placed on review or watch by each of Moodys, S&P and Fitch. The percentage of long-term municipal bonds insured in December 2007 has been estimated at approximately 30% of municipal bonds issued. The decline in market penetration by bond insurance companies is largely attributable to concerns in the marketplace over the stability of the ratings and financial strength of bond insurance companies as a result of the overall deterioration in the credit markets. As discussed above, we have suspended writing substantially all new business pending the implementation of our strategic plan. U.S. Public Finance U.S. public finance obligations consist primarily of debt obligations issued by or on behalf of states or their political subdivisions (counties, cities, towns and villages, utility districts, public universities and hospitals, public housing and transportation authorities), other public and quasi-public entities (including non-U.S. sovereigns and subdivisions thereof) and private universities and hospitals. These obligations generally are supported by the taxing authority of the issuer, the issuers or underlying obligors ability to collect fees or assessments for certain projects or public services or revenues from operations. This market also includes project finance obligations, as well as other structured obligations supporting infrastructure and other public works projects, where the underlying credit obligation is from a public source, such as a government or agency. See also Financial Guarantee In-Force Business for additional information regarding the nature of debt obligations comprising the U.S. public finance market. The table below sets forth the reported volume of new issues of long-term (longer than 12 months) municipal bonds and the volume of new issues of insured long-term municipal bonds over the past six years in the United States. 7 U.S. Municipal Long-Term Bond Market (in billions, except percentages) New MoneyFinancings Refundings TotalVolume Refundingsas % ofTotal Volume InsuredVolume Insured Bondsas % ofTotal Volume 2001 $ 223.4 $ 64.7 $ 288.1 22.5 % $ 134.3 46.6 % 2002 266.3 92.3 358.6 25.7 % 178.9 49.9 % 2003 288.4 95.2 383.6 24.8 % 190.5 49.7 % 2004 271.4 88.3 359.7 24.5 % 194.9 54.2 % 2005 277.6 130.7 408.3 32.0 % 233.0 57.1 % 2006 308.7 79.0 387.7 20.4 % 190.6 49.2 % 2007 275.1 76.2 351.3 21.7 % 200.9 57.2 % Q4 2007 83.7 11.9 95.6 12.4 % 40.5 42.3 % (1) New money financings is equal to reported total volume issued minus reported refundings. Source: Thomson Financial. U.S. Structured Finance We define U.S. structured finance obligations as those debt obligations issued in the U.S., or consisting of predominantly U.S. assets, which are not public finance obligations. See also Financial Guarantee In-Force Business for additional information regarding the nature of debt obligations comprising the U.S. structured finance market. The structured finance market for financial guarantors includes CDOs, which are largely non-public transactions; financings for investor-owned utilities; financings for privately owned or leased infrastructure; asset-backed securities (ABS), which constitute the largest market of publicly offered (including Rule 144A) structured finance obligations and various other types of structured transactions. ABS are generally backed by pools of assets, such as residential mortgage loans, consumer or trade receivables, securities or other assets having an ascertainable cash flow or market value. These pools of assets are generally held by a special purpose issuing entity which issues securities that may be guaranteed by a financial guarantor. ABS and CDO obligations can be funded or synthetic. Funded structured finance obligations generally have the benefit of one or more forms of credit enhancement, such as over-collateralization and excess cash flow, to reduce credit risks associated with the related assets. Financial guarantors participation in synthetic structured finance obligations generally take the form of CDS contracts that reference pools of assets, securities or loans, with a defined deductible to reduce credit risks associated with the referenced assets, securities or loans. The table below sets forth the par value of reported U.S. ABS new issuance volume and the par amount of U.S. ABS insured during the years indicated. This table describes only U.S. ABS issuance and excludes certain private ABS, CDOs, private sector project finance, and certain other U.S. structured financings. It also excludes synthetic ABS and CDO obligations which are difficult to estimate because they are generally private transactions. In 2007, we estimate that the volume of private ABS and CDOs, including but not limited to synthetic transactions, which were insured exceeded the amount which is reported below: U.S. Asset-Backed Market (in billions, except percentages) Total ABSNew IssuanceVolume Insured ABSObligations Insured ABSas a % ofTotal ABS Volume 2001 $ 471.3 $ 89.6 19.0 % 2002 627.1 107.3 17.1 % 2003 801.1 60.2 7.5 % 2004 1,018.9 95.1 9.3 % 2005 1,415.7 88.3 6.2 % 2006 1,476.7 83.8 5.7 % 2007 1,031.8 73.6 7.1 % (1) Source: Asset-Backed Alert. 8 International In approximately the last ten years preceding the fourth quarter of 2007, non-U.S. or international opportunities in the financial guarantee industry have increased. In the fourth quarter of 2007, as a result of the publicized issues related to the impact of the deterioration in the credit markets on the ratings and financial strength of several bond insurance companies, including us, the opportunities for bond insurers declined. The international business of bond insurers principally involve: (i) international public finance and structured securities, including ABS and CDOs (both funded and synthetic), (ii) investor-owned utilities in areas where the regulatory framework is supportive and (iii) public/private partnership transactions as described below. A number of countries have established, or are expected to establish, regulatory regimes for the sale of public assets to the private sector. These programs are known generally as public/private partnerships (PPPs) and provide a mechanism for funding major capital investments in public infrastructure. A PPP program will typically provide for a government entity to pay fees to a concessionaire in consideration for operating and maintaining an infrastructure asset. Over the last ten years PPP programs have been the largest source of international business for financial guarantee companies. Our Products We have historically offered our clients financial guarantee products through our financial guarantee insurance and financial guarantee reinsurance operating segments. Our financial guarantee insurance segment offers financial guarantee insurance policies and CDS contracts. Our financial guarantee reinsurance segment reinsures financial guarantee policies and CDS contracts issued by other monoline financial guarantee insurance companies. The following sets forth certain information about the business we have written in our operating segments: Information About Our Operating Segments For management and reporting purposes, our business is organized in two operating segments: financial guarantee insurance and financial guarantee reinsurance. Our financial guarantee insurance segment reflects the results of all direct business produced by us net of any ceded reinsurance relating to such business. Our financial guarantee reinsurance segment reflects the results of all business assumed by us from affiliates of FSAH and third-party insurers, as well as any ceded reinsurance relating to such business. See also Managements Discussion and Analysis of Financial Condition and Results of OperationsSegments and Note 5 to the Consolidated Financial Statements included elsewhere herein for additional information with regard to our operating segments. Financial Guarantee Insurance Segment Our financial guarantee insurance segment has suspended writing substantially all new business pending the implementation of our strategic plan as discussed above. Assuming we do resume providing primary financial guarantees, we may participate in some but not all of the markets in which we have participated. Accordingly, the description of our business that follows is historical. U.S. Public Finance We have participated in most segments of the public finance market. As of December 31, 2007, $66.8 billion or 43.1% of our insurance net par outstanding represented insurance of public finance obligations. U.S. Structured Finance We have been an active participant in the U.S. structured finance market, particularly in ABS and CDOs. As of December 31, 2007, $15.2 billion or 9.7% of our insurance net par outstanding represented insurance of ABS (largely securities backed by pools of mortgages and automotive loans) and $41.5 billion or 26.8% of our insurance net par outstanding represented insurance of CDOs. We have also provided guarantees and CDS contracts on a variety of other synthetic and funded obligations in the U.S. structured finance market, most notably 9 guarantees of debt of investor owned utilities, obligations which already benefit from a financial guarantee from another bond insurance company, debt of privately owned or leased infrastructure assets and, through our bank deposit program, excess deposit insurance for the obligations of certain rated U.S. banks. International Finance The most significant portion of our international business has been guaranteeing the debt of essential public infrastructure and transportation projects, often under PPP programs, as well as debt of utilities located in jurisdictions with strong regulatory regimes, such as the U.K., Australia and New Zealand. We also have been active in guaranteeing both synthetic and funded CDOs and ABS with assets located outside the U.S. We have insured international public finance obligations, which are often structured transactions, as well as future flow securities, which are funded transactions generally in emerging market countries structured to minimize the related sovereign risk by utilizing cash flows generated from outside the relevant country to repay the debt we guarantee. As of December 31, 2007, $6.1 billion or 4.0% of our insurance net par outstanding represented insurance of debt backed by essential public infrastructure and transportation projects located outside the U.S.; $4.9 billion or 3.2% represented insurance of debt of utilities outside of the U.S.; and $8.4 billion or 5.4% of our insurance net par represented insurance of other obligations originated either completely or predominately outside of the U.S. Our international business comprises $25.6 billion or 15.5% of our consolidated net par insured debt outstanding, with the largest concentration in the U.K. with $11.2 billion or 6.8% of our consolidated net par insured debt outstanding. See Financial Guarantee In-Force BusinessConsolidated Financial Guarantee In-Force Business by Geographic Area for a breakdown of our international exposures. Management uses adjusted gross premiums (which equals, for any period, the sum of: (i)upfront premiums written in such period, (ii)current installment premiums due on business written in such period and (iii)expected future installment premiums on contracts written during such period that remain in-force and for which there is a binding obligation on the part of the insured to pay the future installment premiums, discounted to present value at 7%) to evaluate new business production for our financial guarantee insurance business. Adjusted gross premium is a measure that is not in accordance with generally accepted accounting principles in the United States (GAAP). Such measures are known as non-GAAP measures. For a reconciliation of adjusted gross premiums to total premiums written, as reported in our Consolidated Financial Statements prepared in accordance with GAAP presented elsewhere herein, see Managements Discussion and Analysis of Financial Condition and Results of OperationsOther Measures Used by Management to Evaluate Operating Performance. The following table sets forth this measure by product line for each of the years ended December 31, 2007, 2006 and 2005: (in millions) Year Ended December 31, 2007 2006 2005 U.S. Public finance $ 153,435 $ 140,276 $ 92,042 U.S. Structured finance 175,333 206,842 104,063 International finance 149,826 167,027 145,865 Total $ 478,594 $ 514,145 $ 341,970 (1) Amount includes $95.1 million, representing the net present value of future installment premiums at December 31, 2007 which offset certain of the case reserves we recorded during the year ended December 31, 2007. See Managements Discussion and Analysis of Financial Condition and Results of OperationsCritical Accounting Policies and EstimatesReserves for Losses and Loss Adjustment Expenses. Adjusted gross premiums in our financial guarantee insurance segment increased 50.3% between 2005 and 2006 as a result of increased market penetration, as well as a lengthening in the average maturity of new business written. Adjusted gross premium in 2007 decreased 7% from 2006, primarily as a result of substantially lower volumes in international essential infrastructure financings, partially offset by increased volumes in domestic ABS and CDO business as well as increased penetration in the international utility markets. The overall average maturity of the business written in 2007 was lower than the business written in 2006. All other factors remaining constant, an 10 increase in the maturity of business written would increase adjusted gross premiums because a given level of premiums is received for a longer duration. Adjusted gross premiums from providing guarantees on public market issuance was generally lower in 2007 as compared to 2006. However, adjusted gross premiums from private transactions increased significantly across all business lines. More of these private transactions across all business lines were written as CDS contracts in 2007 than in 2006. Business volume remained comparatively high through most of 2007. Volume dropped significantly in December 2007 as a result of adverse developments in the credit markets and increased concern among market participants as to the ongoing ratings stability and financial strength of bond insurance companies including us. Financial Guarantee Reinsurance Segment Our financial guarantee reinsurance segment has suspended writing substantially all new business pending the implementation of our strategic plan as discussed above. Accordingly, the description of our business that follows is historical. Within the financial guarantee reinsurance segment, we have provided reinsurance for both affiliated and unaffiliated financial guarantee insurance companies, which we refer to as primary companies, for the same range of obligations for which we provide insurance through our financial guarantee insurance segment. As of December 31, 2007, XLFAs assumed net par outstanding from third parties represented approximately $10.0 billion or 6.1% of our consolidated total net par outstanding. Of this amount, $9.3 billion, or 93%, of XLFAs assumed net par outstanding from third parties represented reinsurance provided to FSA and unaffiliated triple-A-rated primary financial guarantee companies. Management also uses adjusted gross premiums, as defined above, to evaluate new business production for our financial guarantee reinsurance business. The following table sets forth adjusted gross premiums in our financial guarantee reinsurance segment by product line for the years ended December 31, 2007, 2006 and 2005: (in millions) Year Ended December 31, 2007 2006 2005 U.S. Public finance $ 2,950 $ 1,914 $ 1,134 U.S. Structured finance.  1,200 25,819 International finance 67,591 38,802 26,898 Total $ 70,541 $ 41,916 $ 53,851 Adjusted gross premiums in our financial guarantee reinsurance segment increased 68.3% in 2007 as compared to 2006, primarily due to several large international essential infrastructure transactions which closed in 2007. The following table sets forth our third-party financial guarantee reinsurance segment net reinsured par outstanding by source as of December 31, 2007, 2006 and 2005: (in millions, except percentages) As of December 31, 2007 2006 2005 FSA $ 7,532 75.1 % $ 6,545 71.5 % $ 5,520 69.3 % Other triple-A-rated primary insurance companies 1,744 17.4 % 1,873 20.5 % 1,661 20.8 % XLI 748 7.5 % 730 8.0 % 792 9.9 % Total $ 10,024 100.0 % $ 9,148 100.0 % $ 7,973 100.0 % (1) Includes transactions where we have guaranteed obligations of XL Insurance (Bermuda) Ltd (XLI), a wholly owned subsidiary of XL Capital, to a client of XLI that requires a triple-A-rated guarantee in addition to the lower-rated guarantee provided by XLI. 11 Except for the reinsurance that we provide to XLI, we have generally only reinsured triple-A-rated financial guarantee primary monoline insurance companies. We believe that such firms maintain higher underwriting and surveillance standards than double-A financial guarantee companies or multi-line insurers that only intermittently insure credit risks. Under our reinsurance treaties with non-affiliated primary insurers, the primary insurance company has the right to recapture all or a portion of the exposure and related premium ceded to XLFA if XLFAs ratings are downgraded by rating agencies below AA+ to A+ or upon the occurrence of certain other events such as: (i) decline in our policyholders surplus of more than 25% from one quarter to the next, (ii) insolvency, (iii) illegality and other standard termination provisions. The ratings downgrades of XLFA that have already occurred have triggered termination rights which allow the primary insurance companies to recapture exposure and premium under certain reinsurance agreements, but the other parties to these reinsurance agreements have not yet exercised their termination rights. If all these agreements were terminated on a cut-off basis (meaning that the reinsurance coverage is terminated in full and the reinsurer generally is required to return unearned premium) we would have to return U.S. statutory unearned premium, net of ceding commissions, of approximately $138.7 million as of December 31, 2007. However, we believe such an event would also: (i) reduce the amount of capital we are required to maintain by rating agencies to support our business, which we estimate to be approximately $250.0 million to $400.0 million depending on the rating agency, and (ii) reduce, by approximately $235.0 million, the amount of letters of credit we maintain for the benefit of the reinsured primary companies. See Managements Discussion and Analysis of Financial Condition and Results of OperationsLiquidity and Capital Resources. Financial Guarantee In-Force Business Set forth below is certain information with regard to our insured and reinsured in-force business. For additional information regarding our operating segments, see Note 5 to our Consolidated Financial Statements included elsewhere herein. Consolidated financial guarantee portfolio by operating segment The following table sets forth our net insured and reinsured par outstanding by operating segment as of December 31, 2007, 2006 and 2005: (in millions, except percentages) As of December 31, 2007 2006 2005 Financial Guarantee Insurance $ 154,988 93.9 % $ 108,864 92.2 % $ 73,918 90.3 % Financial Guarantee Reinsurance 10,024 6.1 % 9,148 7.8 % 7,973 9.7 % Total $ 165,012 100.0 % $ 118,012 100.0 % $ 81,891 100.0 % 12 Consolidated financial guarantee portfolio by product line The following table sets forth our net insured and reinsured par outstanding by product line as of December 31, 2007, 2006 and 2005: (in millions) As of December 31, 2007 2006 2005 U.S. Public Finance Direct $ 66,756 $ 46,106 $ 31,300 Reinsurance 2,572 2,140 2,370 Total Public Finance 69,328 48,246 33,670 U.S. Structured Finance Direct 68,749 48,905 34,503 Reinsurance 1,312 2,003 2,323 Total Structured Finance 70,061 50,908 36,826 International Finance Direct 19,483 13,853 8,116 Reinsurance 6,140 5,005 3,278 Total International Finance 25,623 18,858 11,394 Total net par outstanding $ 165,012 $ 118,012 $ 81,891 Consolidated financial guarantee portfolio by size of underlying policies and contracts The following table sets forth our insured and reinsured net par outstanding as of December 31, 2007 by size of underlying policies and contracts (multiple policies written for the same issuer have not been aggregated): (in millions, except policies and percentages) Number ofPolicies Percent ofTotal Net Par Exposure: $0$24 3,891 76.6 % $25$49 426 8.4 % $50$74 209 4.1 % $75$99 136 2.7 % $100$199 221 4.4 % $200$299 104 2.1 % $300$399 38 0.8 % $400$499 20 0.4 % $500$599 11 0.2 % $600$699 12 0.2 % $700$799 5 0.1 % $800$899 2 0.0 % $900$999 2 0.0 % ≥$1,000 2 0.0 % Total 5,079 100.0 % Consolidated financial guarantee portfolio by type of insured obligation and information regarding concentrations of exposure U.S. Public finance obligations. We have provided guarantees of the payment of principal and interest on a number of different types of public finance obligations. As of December 31, 2007, U.S. public finance obligations made up 42.0% of our total net par outstanding. These obligations include the following: General obligation and appropriation General obligation bonds are supported by the full faith and credit of the obligated government entity and legally require taxes or other revenues 13 to be raised as needed to repay debt. Also included are certain lease revenue bonds that are general fund obligations of a municipality or other governmental authority, which are subject to annual appropriation or abatement. Projects that are financed by such bonds ordinarily include real estate or equipment serving an essential public purpose. Bonds in this category also include moral obligation bonds issued by municipalities or governmental authorities, which are backed by the pledge, as opposed to the legal obligation, of a state government to appropriate funds in the event of a default thereunder. Utilities These include the obligations of every type of municipal utility and include electric, water and sewer utilities and resource recovery revenue bonds. Issuing utilities may be organized in various forms, including municipal enterprise systems, authorities or joint-action agencies. Transportation These include obligations relating to airports, bridges, parking, mass transit systems and ports as well as publicly owned toll roads located in the United States and related revenue bonds. Non-ad valorem These are obligations that are backed by specific revenue streams, such as those provided by receipts of sales tax, gas and motor vehicle registration tax, excise tax, hotel/motel tax or other types of taxes. Higher education These are obligations of private institutions of higher education. Other These obligations include obligations that provide funding for public housing; certain privatized properties that involve public sector tenants or are otherwise wholly or partially supported by public funding, including by the issuance of tax-exempt debt; and other forms of revenue secured bonds. The following table sets forth our U.S. public finance insured and reinsured net par outstanding by type of obligation as of December 31, 2007, 2006 and 2005: (in millions) As of December 31, 2007 2006 2005 General obligation & appropriation $ 33,274 $ 21,161 $ 14,710 Utilities 12,360 9,232 6,896 Transportation 6,922 6,330 3,891 Non-ad valorem 6,774 5,349 3,512 Higher education 6,579 5,071 3,769 Other 3,419 1,103 892 Total net par outstanding $ 69,328 $ 48,246 $ 33,670 The table below sets forth our five largest financial guarantee U.S. public finance insurance and reinsurance exposures by type and by net par outstanding as a percentage of our total net par outstanding as of December 31, 2007 (multiple policies written for the same issuer have been aggregated): (in millions, except percentages) Net ParOutstanding Percent ofTotal Net ParOutstanding S&PRating General obligation $ 1,075 0.7 % AA Annual appropriation 929 0.6 % A+ Annual appropriation 899 0.5 % AA General obligation 855 0.5 % A+ General obligation 828 0.5 % AA Total of five largest exposures $ 4,586 2.8 % (1) See Ratings. $693 million of this exposure is rated A+ and $236 million of this exposure is rated AA. 14 The following table sets forth the ten states to which we have the most insurance and reinsurance exposure for U.S. public finance transactions as of December 31, 2007: (in billions, except percentages) Net ParOutstanding Percent of Total PublicFinance Net ParOutstanding California $ 12.9 18.6 % New York 6.1 8.8 % Texas 4.5 6.5 % Illinois 4.3 6.2 % Florida 3.5 5.0 % Pennsylvania 3.2 4.7 % New Jersey 2.7 3.9 % Massachusetts 2.5 3.6 % Alabama 2.3 3.3 % Wisconsin 1.6 2.3 % Total of ten largest state exposures $ 43.6 62.9 % (1) Includes U.S. public finance policies only. U.S. Structured finance obligations. We have provided guarantees of the payment of principal and interest on a number of different types of structured finance obligations. As of December 31, 2007, U.S. structured finance obligations made up 42.5% of our total net par outstanding. We have originated both U.S. structured finance transactions and international transactions through one or more of our six product groups: CDOs, Consumer ABS, Commercial ABS, Power & Utilities, Global Infrastructure and Specialized Risk. For the U.S. structured finance transactions, these obligations are divided into Pooled Debt Obligations generally originated by the CDO group, Consumer ABS, Financial Products generally originated by the Specialized Risk group, Power & Utilities, Commercial ABS, and Other, which constitute U.S. transactions that are non-public finance transactions and which do not fall into one of the other U.S. structured finance categories listed above. See Managements Discussion and Analysis of Financial Condition and Results of OperationsOverviewExposure to Residential Mortgage Market. Pooled debt obligations
